DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JOHNSON et al. (U.S. Publication No. 2015/0077873, hereinafter JOHNSON) in view of BACSKAI (U.S. Patent No. 4,156,676, hereinafter BACSKAI).
Regarding claims 1, 3 and 4, JOHNSON teaches hot melt adhesive may include at least one of a polyurethane, polyamide, and polyester [0053 and 0060]. The other materials can be added to the adhesives include fumed silica [0066]. The thickness of the adhesive is less than about 500 microns (0.5 mm), less than 200 microns (0.2 mm) [0063]. Heat activated adhesives may be laminated to the film substrate, forming an adhesive article [0061]. 
However, JOHNSON does not teach wherein the composition further contains nanosilica, wherein a content of the nanosilica is 1.0 to 5.0 parts per hundred resin (phr) and a size of the nano silica is less than 100 nm. 
In the same field of endeavor of hot melt adhesives, BACSKAI teaches the adhesive comprising glycolic acid polymer and a minor amount of silica in the composition (Abstract). The incorporation of silica results in an adhesive composition having superior high temperature creep resistance (Col. 2, lines 36-40). A preferred silica is Cab-O-Sil which is a fire dried fumed silica having an average particle size in the range of 0.007 to 0.014 microns (7 nm to 1.4 nm). The amount of silica is at least about 0.1% of silica and at least 90% by weight of polymer, more specifically from about 1% to about 5% by weight polymer component and about 95% to about 99% of polymer (Col. 5, lines 25-38). Given the composition is composed of only the polymer and the silica, for instance, when 1 wt% of silica is used and 99 wt% polymer is used then the amount of silica is 1 phr. Another example would be when 5 wt% of silica and 95 wt% of polymer is used then the amount of silica is 5 phr. The disclosed amount of the silica can be adjusted to satisfy the claim limitations. 
Given JOHNSON teaches the hot melt adhesive comprises fumed silica [0066], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JOHNSON et al. (U.S. Publication No. 2015/0077873, hereinafter JOHNSON) in view JPH 1161067 (hereinafter, NISHIJIMA).
Regarding claim 4, JOHNSON teaches hot melt adhesive may include at least one of a polyurethane, polyamide, and polyester [0053 and 0060]. The other materials can be added to the adhesives include fumed silica [0066]. The thickness of the adhesive is less than about 500 microns (0.5 mm), less than 200 microns (0.2 mm) [0063]. Heat activated adhesives may be laminated to the film substrate, forming an adhesive article [0061]. 
However, JOHNSON does not teach wherein the composition further contains nanosilica, wherein a content of the nanosilica is 0.1 to 5.0 parts per hundred resin (phr) and a size of the nano silica is less than 100 nm. 
In the same field of endeavor of hot melt adhesive, NISHIJIMA teaches the composition comprises fumed silica in the amount of 0.05 to 0.5 part by weight [0030]. The fumed silica has a particle size of 100 nm or less [0029]. Fumed silica improves stringing properties [0009, 0014, and 0029]. Moreover, fumed silica reduces the cohesive strength of the hot melt adhesive during melting and makes it easier to break during yarn formation [0031].
Given JOHNSON teaches the hot melt adhesive comprises fumed silica [0066], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the fumed silica of NISHIJIMA with the hot melt adhesive of JOHNSON for the benefit of .

Claims 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over SWAN et al. (U.S. Patent No. 3,362,036, hereinafter SWAN) in view of BACSKAI (U.S. Patent No. 4,156,676, hereinafter BACSKAI).
Regarding claims 5, 6, 9, and 10, SWAN teaches a method provided for use in the shoe industry comprising fitting a liner over a last, applying an insole to the liner with the upper and lower sides of the insole having a thin, uniform layer of a molten thermoplastic foamed, hot melt adhesive thereover and subsequently pulling an outer shell over the liner and insole thereby applied pressure adheres the insole, liner, and shell (Abstract; Col. 1, lines 69 to Col. 2, lines 1-13; Col. 3, lines 53 to Col. 4, lines 1-29). The thermoplastic hot melt adhesive include polyamides, polyesters, and polyurethane (Col. 2, lines 36-49).The adhesive is applied in a single layer having a thickness in the range of .001 to 0.15 inch (Col. 3, lines 50-52) (converted to mm is 0.0254 to 0.381 mm). The examiner interprets the insole to read on the upper and the liner reads on the lining fabric and in between the insole and the liner is a molten thermoplastic hot melt adhesive. SWAN teaches conventional fillers and other additives can be incorporated in the thermoplastic polymers (Col. 4, lines 40-44). 
However, SWAN does not teach wherein the composition further contains nanosilica, wherein a content of the nanosilica is 0.1 to 5.0 parts per hundred resin (phr) and a size of the nano silica is less than 100 nm. 
In the same field of endeavor of hot melt adhesive, NISHIJIMA teaches the composition comprises fumed silica in the amount of 0.05 to 0.5 part by weight [0030]. The fumed silica has a particle 
Given SWAN teaches conventional fillers and other additives can be incorporated in the thermoplastic polymers (Col. 4, lines 40-44), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the fumed silica of NISHIJIMA with the hot melt adhesive of SWAN for the benefit of improving stringing properties and reduce the cohesive strength of the hot melt adhesive as taught by NISHIJIMA. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).

Claims 5-7, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over DOJAN et al. (U.S. Publication No. 2011/0088285, hereinafter DOJAN) in view of BACSKAI (U.S. Patent No. 4,156,676, hereinafter BACSKAI).
Regarding claims 5-7, and 9, DOJAN teaches an article of footwear comprising a bonded mesh composite panel of an upper includes a substrate layer formed from a substrate material, a mesh material layer and one or more skin layers. The mesh composite can be fabricated by first arranging panels of substrate, mesh and skin layer material into an assembly corresponding to the location of those panels in a completed upper. The assembly may include separate layers of hot melt bonding material interposed between substrate, mesh, and skin layers. The assembly is pressed at an elevated temperature so as to melt the bonding material and the skin layers and bond the elements together (Abstract; [0017]). In Fig. 2, it shows a product comprising multilayer bonded mesh composite panel (16). Substrate layer (27), mesh layer (28) and interposed between mesh layer (28) and substrate layer (27) is a layer (39) of hot melt bonding material [0034]. The examiner interprets the mesh layer (28) 

    PNG
    media_image1.png
    287
    521
    media_image1.png
    Greyscale

The mesh material of layer (28) is a single layer warped knit with an open structure and is formed from nylon, polyester, nylon/polyester blends, recycled polyethylene terephthalate (rePET), or other material [0042] (which would read on an engineered mesh). 
However, DOJAN does not teach wherein the composition further contains nanosilica, wherein a content of the nanosilica is 0.1 to 5.0 parts per hundred resin (phr) and a size of the nano silica is less than 100 nm. 
In the same field of endeavor of hot melt adhesive, NISHIJIMA teaches the composition comprises fumed silica in the amount of 0.05 to 0.5 part by weight [0030]. The fumed silica has a particle size of 100 nm or less [0029]. Fumed silica improves stringing properties [0009, 0014, and 0029]. Moreover, fumed silica reduces the cohesive strength of the hot melt adhesive during melting and makes it easier to break during yarn formation [0031].
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the fumed silica of NISHIJIMA with the hot melt adhesive of DOJAN for the benefit of improving stringing properties and reduce the cohesive strength of the hot melt adhesive as 
Regarding claims 10-12 and 14-16, DOJAN teaches a bonded mesh composite panel of an upper includes a substrate layer formed from a substrate material, a mesh material layer and one or more skin layers. The mesh composite can be fabricated by first arranging panels of substrate, mesh and skin layer material into an assembly corresponding to the location of those panels in a completed upper. The assembly may include separate layers of hot melt bonding material interposed between substrate, mesh, and skin layers. The assembly is pressed at an elevated temperature so as to melt the bonding material and the skin layers and bond the elements together (Abstract; [0017]). In Fig. 2, it shows a product comprising multilayer bonded mesh composite panel (16). Substrate layer (27), mesh layer (28) and interposed between mesh layer (28) and substrate layer (27) is a layer (39) of hot melt bonding material [0034]. The examiner interprets the mesh layer (28) reads on the first fabric, the substrate layer (27) reads on the second fabric/lining fabric which are hot melt bonded together with thermoplastic polyurethane (39). The thickness of the TPU is 0.2 mm (Table 3).

    PNG
    media_image1.png
    287
    521
    media_image1.png
    Greyscale


However, DOJAN does not teach wherein the composition further contains nanosilica, wherein a content of the nanosilica is 0.1 to 5.0 parts per hundred resin (phr) and a size of the nano silica is less than 100 nm. 
In the same field of endeavor of hot melt adhesive, NISHIJIMA teaches the composition comprises fumed silica in the amount of 0.05 to 0.5 part by weight [0030]. The fumed silica has a particle size of 100 nm or less [0029]. Fumed silica improves stringing properties [0009, 0014, and 0029]. Moreover, fumed silica reduces the cohesive strength of the hot melt adhesive during melting and makes it easier to break during yarn formation [0031].
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the fumed silica of NISHIJIMA with the hot melt adhesive of DOJAN for the benefit of improving stringing properties and reduce the cohesive strength of the hot melt adhesive as taught by NISHIJIMA. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DOJAN et al. (U.S. Publication No. 2011/0088285, hereinafter DOJAN) in view of BACSKAI (U.S. Patent No. 4,156,676, hereinafter BACSKAI) in further view of CN 102501544 (hereinafter, HUASHAN).
Regarding claims 8 and 13, the combined disclosures of DOJAN and BACSKAI substantially teaches the present invention. However, the combined disclosures do not teach wherein the upper is a sandwich mesh (claim 8) and wherein the first fabric is a sandwich mesh (claim 13).
In the same field of sportswear, HUASHAN teaches sandwich mesh are used in sportswear for the purposes of firmness and durability (p. 2). The examiner interprets sportswear to include footwear/apparel.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the sandwich mesh of HUASHAN with the article of footwear of DOJAN for the benefit of obtaining desired firmness and durability as taught in HUASHAN.
Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. The response is insufficient to rebut the obviousness rejection. Despite the applicant’s arguments in view of the teachings of the prior art, the position is maintained.
	Firstly, the applicant argues JOHNSON discusses “Provided are adhesives articles and display components that include a film substrate and an adhesive. The film substrate includes a reflecting layer and an opaque layer. The adhesive may be disposed on at least one major surface of the reflecting layer and opaque layer. The inclusion of the film substrate in the adhesive articles enables the adhesives article to inhibit the transmission of visible light through the film substrate. The film substrate includes at least one cavity extending from the first major surface of the reflecting layer to the first major surface of the opaque layer, wherein the cavity volume is at least partially filled by the adhesive. The display component includes at least one display element adhered to an adhesive article via the adhesive. Methods of making adhesive articles and display components are also provided.” JOHNSON is directly related to a display component that include a film substrate and an adhesive, which is totally different from the features of claim 1. 
The examiner has considered the applicant’s arguments, however, the examiner disagrees. Independent claim 1 recites, “A thermoplastic hot-melt film having excellent bonding strength, which comprises” therefore, “Comprising” leaves the claim open for the inclusion of unspecified ingredients even in major 
Secondly, the applicant argues BACSKAI is merely directed related to improving thermal stability of hot melt adhesives. However, as aspect of the present invention discusses “[0039} In the present invention, in order for a thermoplastic hot melt film to exhibit excellent bonding strength at a thin thickness (0.2 mm or less), and particularly, in order to overcome the problem of a conventional thermoplastic hot-melt film, that is, in order to prevent the hot-melt film from flowing into a fabric having a relatively low yarn density or a relatively large hole diameter after melting during no-sew pressing, nanosilica is added during the manufacture of the thermoplastic hot-melt film. When nanosilica is added during the manufacture of the thermoplastic hot-melt film as described above, the uniformly dispersed nanosilica can prevent an excessive amount of the hot-melt film can remain at the adhesive interface, thereby improving the adhesion between the fabrics.” In relying on prior art references for the rejection, the examiner cannot pick and choose only one aspect of a prior art reference and exclude other aspects of the reference or ignore the central teaching of the reference. 
 In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It is noted that a prima facie case of obviousness does not require the solution of the same problem or recognition of the same advantages as applicant’s invention. In re Dillion, 16 USPQ  2nd 1897. Furthermore, a prior art reference that “teaches away” from the claimed invention is a significant factor to be considered in determining obviousness; however, “the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F. 3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed" In re Fulton, 391 F. 3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
	Thirdly, the applicant argues BACSKAI discloses glycolic acid polymer but fails to disclose “which comprises any one composition selected from the group consisting of among thermoplastic polyurethane, ethylene vinyl acetate, polyamide, and polyester compositions, wherein the composition thermoplastic hot-melt film further contains nanosilica” as recited in claim 1. Glycolic acid is different from “the composition selected from the group consisting of among thermoplastic polyurethane, ethylene vinyl acetate, polyamide, and polyester compositions” as claimed. Moreover, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. As mentioned above, aspect(s) of the present invention are related to advantages in that they show good 
The examiner has considered the applicant’s arguments, however, the examiner disagrees. As indicated above, the examiner relies on BASCKAI for the claim limitations, “wherein a content of the nanosilica is 1.0 to 5.0 parts per hundred a size of the nano silica is less than 100 nm.” In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, JOHNSON and BASCKAI are in the same field of endeavor of hot melt adhesives and JOHNSON teaches the other materials can be added to the adhesives include fumed silica [0066]. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide the silica of BASCKAI with the hot melt adhesive of JOHNSON for the benefit of obtaining a hot melt adhesive having superior high temperature creep resistance as taught by BACSKAI. Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., good productivity due to their film extrusion workability, are environmentally friendly due to being free of solvent, and have excellent bonding strength and physical properties and good touch feeling.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Lastly, the applicant argues NISHIJIMA discusses fumed silica is incorporated in an amount of at least 0.01 parts by weight and less than 1.0 parts by weight, preferably from 0.05 to 0.5 parts by weight 
The examiner has considered the applicant’s arguments, however, the examiner disagrees. NISHIJIMA teaches the composition comprises fumed silica in the amount of at least 0.01 parts by weight and less than 1.0 parts by weight, preferably 0.05 to 0.5 part by weight [0030] and has a particle size of 100 nm or less [0029]. The amount of fumed silica is within the claimed range. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
Furthermore, the applicant argues a preferred embodiment of 0.05 to 0.50 parts per hundred resin of fumed silica teaches away from the claimed range (0.1 to 5.0 parts). 
The examiner has considered the applicant’s arguments, however, NISHIJIMA teaches the composition comprises fumed silica in the amount of at least 0.01 parts by weight and less than 1.0 parts by weight. . 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763